 H. P. HOOD & SONS,INC437H. P. Hood& Sons, Inc.andMilk Wagon Driversand Creamery Workers' Union Local 380, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 1-RC-8961September 15, 1967DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on May 19, 1966, before HearingOfficer Robert C. Rosemere. The Hearing Officer'srulings made at the hearing are free from prejudicialerror and are hereby affirmed. The parties stipu-lated the incorporation of the entire record of cer-tain other proceedings,' including the briefs andstatements of position filed therein.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties agreed, and we find, that the unitappropriate for bargaining is:All vehicle main-tenance employees, including working foremen,employed by the Employer at its Region 1 garagelocations comprising Charlestown, Lynn, Bridge-water,Salem,Quincy,Norwood, Natick, andWatertown,Massachusetts; excluding all officeclerical employees, professional employees, guards,and supervisors as defined in the Act.25.The Employer does not contest Petitioner'sstatus as a "labor organization" generally, under theAct.However, it does contend that Petitioner isdisqualifiedfrom representing the employeessought here because of an asserted conflictingfinancial interest. The alleged conflict arises fromcertain loans from the Teamsters Central States,Southeast and Southwest Area Pension Fund toWhiting Milk Company, purportedly a competitorof the Employer. A similar contention was raised asa bar to Local 380's representation of the em-ployees of the David Buttrick Company.3 Onreconsideration in light of the court's remandopinion,we reaffirmed our conclusion that thefund's loans to Whiting did not disqualify Local 380as statutory bargaining agent. 167 NLRB No. 58.For reasons stated in our Supplemental Decision inButtrick,we find that Petitioner is not disqualifiedfrom representing the employees involved herein.[Direction of Election4 omitted from publication.]'Case 1-RC-8005 (not published in NLRB volumes),and 154 NLRB1468, enforcement denied and case remanded361 F.2d 300 (C A 1)These cases involve the Petitioner and David Buttrick Company Theparties also stipulated the inclusion of the relevant portions of the briefsfiled in a prior proceeding involving them-Case 1-RC-8251 (notpublished in N LRB volumes)' It is understood that part of the Charlestown garage extends over intothe city of Somerville and that "vehicle maintenance employees"includetwo Charlestown employees performing maintenance work on truckrefrigeration equipment3 See fn1, supra4An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region I within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderwearInc,156 NLRB 1236167 NLRB No. 59